 464DECISIONS OFNATIONALLABOR RELATIONS BOARDThe Union Quarries CompanyandInternationalUnion of District 50, United Mine Workers ofAmerica.Case 8-CA-5256June 30, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn April 21, 1969, Trial Examiner Ivar H.Peterson issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings made by theTrialExaminer at a hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andtheentirerecord in the case, and adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andordersthatRespondent,TheUnionQuarriesCompany, Van Wert, Ohio, its officers,agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.'As the Trial Examiner'sDecision,the exceptions,the briefs,and theentire record in the case adequately present the issues and the positions ofthe parties,theRespondent's request for oral argument is denied. TheTrialExaminer inadvertently used the word"unaware"todescribeSuperintendentTaylor'sknowledgeofLandrum'sandWaldron'sorganizational activities.Accordingly,the word"unaware" is changed tothe word"aware"at p. 3,16, of the Trial Examiner'sDecisionTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Trial Examiner: This case was triedbefore me at Van Wert, Ohio, on March 7, 1969. It wasinitiated by a charge filed on December 2, 1968, and acomplaint issued on January 10, 1969,allegingthat theRespondent, The Union Quarries Company, had violatedSection 8(a)(1) and (3) of the Act by the discharge of PaulLandrum and the layoff of Ray Waldron on or aboutNovember 23, 1968, and November 30, 1968, respectively.'Briefly stated, the complaint alleges that the Respondentdiscriminated against Landrum and Waldron by reason oftheir activity in behalf of International Union of District50,UnitedMine Workers of America, herein called theUnion. On the other hand, the Respondent contends thatLandrum was discharged for excessive absenteeism, acondition which had been chronic with him throughout hisemployment, and that Waldron was laid off by reason ofseasonal operationsat the quarry.At thehearing,all parties were represented by counselor a representative, and were afforded full opportunity toadduce evidence bearing upon the issues.Subsequent tothe hearing, the General Counsel and the Respondent, onApril 7, filed helpful briefs which have been carefullyconsidered.Upon the entire record in this proceeding and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTTheRespondent,anOhio corporation,with itsprincipal office and place of business at VanWert, Ohio,isengaged in the business of road construction andquarrying.Annually,in the course and conduct of itsoperations,itreceivessandandotherconstructionmaterials valued in excess of$50,000 directly from pointslocated outside the State of Ohio.The Respondent admitsand I find,that it is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.H. THE LABORORGANIZATION INVOLVEDInternationalUnion of District 50, UnitedMineWorkers of America,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Background and Sequence of EventsAlthoughtheRespondentconductsbothroadconstruction and quarrying operations,essentially the twoareseparateanddistinct.The road constructionoperationsareseasonal,beingaffectedbyweatherconditions; on the other hand, the quarrying operationsare conducted on a year-round basis with relatively littlefluctuation in employment. At the times here material, theRespondent employed approximately 12 employees in thequarry operation, and on occasion some of the roadconstruction employees would for short periods performwork within the quarry proper.In the past years there have been some efforts made atorganizing the quarry employees, without success. Late inOctober employees Landrum and Waldron, while at theVFW hall in Van Wert, had a discussion with Messrs.Timko and Campbell, representatives of the Union, whowere at the hall conducting a union meeting.Later in themonth, approximately October 31, Landrum and Waldronattended another meeting of the Union at the VFW halland on that occasion signed union cards and eachobtained a supply of blank cards for the purpose ofcirculating them among their fellow workers.Inall,Landrum and Waldron in the period from the first of'Unless otherwise indicated all dates refer to the year 1968.177 NLRB No. 66 THE UNION QUARRIESCOMPANYNovemberuntilNovember 13 signed up six quarryemployees.SuperintendentWilliam Taylor,who also wasthe uncleof Landrum,was awareof theunionactivity ofLandrum and Waldron.According to Landrum,when hehad a conversation on November 12 with his Uncle Bill,the latter in response to Landrum's statement that he wasgoing to try to sign up employees told him"not to do iton company time,but during noon hour,"which Landrumdid.At aboutthistime the quarry crew,with theexceptionofWaldronand Charles Mace, the two mostjunior employees,received a 10-cent increase in wages. Ina discussion with SuperintendentTaylor,Waldron wastold by Taylor thathe "might as well forget about theUnion,because they weren'tgoing for it now, because theguysgot their dime raise.Just forget it and let it go."SuperintendentTaylortestified that he knew of the unionactivitybeing conducted at the plant and that his nephewLandrum and Waldron "were working on it."The Respondent contends that its principal officials,Wiley Sauls,the president,and VondaleTaylor, vicepresident and general manager, as well as the ForemanNed Jay, wereunaware of any union activities beingconducted in the Respondent's operations prior to thedecision to terminate Landrum and tolay off Waldron.Admittedly,SuperintendentTaylor wasunaware of thetwo employees'activity, buthe testified that he found nooccasion to impart this information to any one else inmanagement.Upona consideration of the total circumstances, I ampersuaded that the Respondent,not only in the person ofSuperintendentTaylorbut with respect to other officialsaswell,was aware of the union activityof the twoemployees.This is a small operation, consisting of about12 employees,of whom eight(including Landrum andWaldron)signedunioncardsinthespaceofapproximately 2 weeks.The Respondent'soffice at thequarry contains space occupiedby Vondale Taylor, thegeneral manager,who is there a majority of his workingtime and makes periodic visits to the actual quarryingoperations.SuperintendentTaylor's remarks to Waldron,on the occasion when the 10-cent raise was discussed bythem,plainly indicate that the Respondent linked the raisewith the Union'sorganizational campaign,Taylor tellingWaldronthat in view of the raise he should forget aboutattempting to organize the property.Considering thesmallness of the plant and the foregoing testimony,I inferand find that the Respondent had knowledge of the unionactivities of Landrum and Waldron.'B. The Terminationof Landrumand WaldronLandrum wasemployed on April 10,1967, having beenhired byhis uncle,General ManagerVondale Taylor, andassignedtoworkunder his other uncle,SuperintendentWilliam Taylor. At thetimeof histermination he wasrunning a frontend loader;he had also driven a haul unitdeliveringstonetothecrusher.So far as appears,Landrum wasnot excludedfrom the 10-cent hourly wageincrease givenshortlybefore his termination.On November13, at approximately noon,Landrum lefthis employment to go on his annual deer hunting trip. The`See Berger Polishing.Inc.,147NLRB 21;The Bin-Dicator Company,143 NLRB 964;see also FassettsBakery,147 NLRB 515;SquareBindingand Rule Co.146 NLRB 206;F.W.Woolworthv.N.L.R.B.,121 F.2d658, 660(C.A. 2); andN.L.R.B. v.Radcliffeat al.,d/b/a HomedaleTractorA Equipment Company,211 F.2d 309, 315(C.A. 9), cert. denied348 U.S. 833.465testimony is uncontradicted that he had receivedpermission from Superintendent Taylor to go on this trip,with the understanding that he would return on Monday,November25.OnSaturday,November23,Superintendent Taylor told employeeWaldron that he,Waldron, was being laid off at the end of the followingweek and that in addition Landrum was being fired.Waldron found Landrum at a bowling alley and informedhim of this. That evening Landrum went to the home ofSuperintendnet Taylor to verify the information he hadobtainedfromWaldron.AccordingtoLandrum,Superintendent Taylor confirmed his termination but gaveno reason for the discharge. Landrum testified that thesuperintendent told him "they just told me to fire you andgave me no reason." On the other hand, SuperintendentTaylor testified that he told Landrum that he was beingdischarged "due to the fact that he missed 54 days fromwork."President Sauls testified that Landrum's work recordhad been poor since the time he first came to work andthat "we had talked with Mr. Landrum from time totime, concerning his deficiencies. President Sauls furthertestified that he had asked Superintendent Taylor to talkto Landrum about his recordin aneffort to get him tohelp himself and had also told General Manager Taylorand Foreman Jay to try to straighten Landrum out.PresidentSauls testified that he heard from GeneralManager Taylor or someone else that Landrum was goingto take 3 weeks off to go deer hunting, which promptedSauls to question how Landrum could afford to do this"with his past history" without getting permission fromGeneralManager Taylor. According to the testimony ofSauls,GeneralManager Taylor and Jay, Landrum'salleged unexcused absences from work and been the topicof discussion for several months. Finally, on November16, the three of them at a meeting decided to terminateLandrum because of his work record. However, it appearsfrom the testimony of these individuals that none of themchecked with anyone to determine whether Landrum hadbeen given permission for the deer hunt. SuperintendentTaylor testified that he had given Landrum permission.Nor does it appear that time records were examined onthisoccasion to ascertain the nature of Landrum'sabsences.GeneralManagerTaylortestifiedthatSuperintendent Taylor did keep a time book at the quarryoffice and that the book was there on November 16 butthat no one checked it because he, General ManagerTaylor, "wouldn't see the reason to." On the other hand,Foreman Jay testified that he looked at SuperintendentTaylor'spayrollbook and at the record of otheremployees during this November 16 meeting.The Respondent submitted a compilation of Landrum'sabsences during the period of his employment. AlthoughSuperintendent Taylor testified he had been told by othersinmanagement that Landrum had missed 54 days ofwork, the compilation in fact shows that he had, fromApril 1967 to November 1968, missed 42 days. There isno way to determine from the figures submitted by theRespondentwhether these were unexcused absences.Landrum testified positively that his absences had beenexcused and also pointed out that early in his employment(as isborne out by the Respondent's compilation) he hadbeen absent a number of days over a period ofapproximately 6 weeks due to treatment for hives in hisjoints.Moreover, the figures submitted by the Respondentdo not take into account the fact that 10 working days inNovember 1967 are accounted for by the fact thatLandrum was absent on his annual deer hunt with 466DECISIONS OFNATIONALLABOR RELATIONS BOARDpermission.Landrum testified that he had never beencautioned or warned about his absences and there is nodirect testimony to the contrary. I credit Landrum in thisregard.A comparison of Landrum's absences in the 2years shows that in the 8-month period that he wasemployed in 1967 he had 20 days of absence exclusive ofthe 10 days he spent deer hunting, as contrasted with 17days of absences in the year 1968 prior to his termination.Moreover, Landrum received a bonus of $50 in 1967 and,as stated above, was not excluded from the 10-cent hourlywage increasegranted shortly before histermination.There is no evidence from which a comparison ofLandrum's record with regard to absences can be madewith that of any other employee.Waldron went to work September 7 at the solicitationof Superintendent, Taylor who told him that there was anopening for an operator of a Euclid. When he reported forwork Superintendent Taylor explained the companybenefits and pointed out that although the hourly rate wasnot as high as enjoyed by the road crew, the work in thequarry was steady and that there was no seasonal layoffof the pit crew. Superintendent Taylor admitted that atthe time he hired Waldron in September it was hisintention to keep him on as a permanent employee.On November 23, a Saturday, Superintendent TayloraskedWaldron if he could find another job.WhenWaldron asked the reason for the inquiry, he was toldthat he was being laid off at the end of the followingweek.TaylortoldWaldron that he was under instructionto let two employees go by December 2 and that thesewere Landrum and himself.Superintendent Taylor statedthat he did not know thereason.Although Taylor usedthe terms"layoff" during the termination interview, it isevident thatWaldron was in fact being dischargedbecause,according toWaldron'suncontradictedandcredited testimony, Taylor told him "you might as welltake it as you're fired, because they won't call you back."The Respondent seeks to justify Waldron's "layoff" onthebasis that there was a cutback in productionoccasioned by seasonal considerations.Upon analysis,there appears to be little basis for this contention. In thefirst place,the Respondent endeavored to maintain steadyemployment at the pit in contrast to the situation withrespect to the road crew. No supporting data is containedin the record to indicate that in past years there had beena seasonal fluctuation in man hours worked in the quarry.It further appears that after Landrum and Waldron wereterminated one or two employees from the road crew werebrought into the pit to work at least on a part-time basis.Iconclude upon a consideration of all the evidence thatthe record does not warrant sustaining the contention ofRespondentthatseasonal considerationsprompted theterminationof Waldron.C. ConclusionsUpon all the evidence I am persuaded that theRespondent was well aware of the efforts of Landrum andWaldron early in November in signing up employees, andthat it sought to counter their activity by grantingemployees a 10-cent wage increase.I further conclude thattheRespondent seized uponLandrum'srecordofabsences, which are not shown to have been unexcused inany regard,and his departure on a hunting trip withpermission,as a pretext for ridding itself of him. I thinkthe inference is warranted that General Manager Taylorand SuperintendentTaylor,his uncles,were tolerant of hisabsences which at least in a number of instances wereoccasioned by physical ailment, but that President Sauls,upon learning of Landrum's union activity, determinedthat an apparently plausible reason should be found toterminate him. In the case of Waldron, he too was knownto be active in the union activity and was marked fortermination.The attempted justification on seasonalgrounds in his case is woefully weak, particularlyconsideringthe fact that the uncontradicted evidence isthat after his termination one or two road crew employeeswere brought into the pit to perform work similar to thatperformed by Waldron and also by Landrum. Had therebeen a history of seasonal fluctuation in the Respondent'spit crew it would have been a simple matter for theRespondent to have produced records establishing thatfact rather than the vague and generalized testimony ofRespondent's officials.On balance, I conclude and findthatinterminatingLandrumandWaldron theRespondent did so for discriminatory reasons, therebyviolating Section 8(a)(3) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent found to constituteunfair labor practices as set forth in section III, above,occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(3) and (1)of the Act, I shall recommend that the Respondent ceaseand desist therefrom and take affirmative action in orderto effectuate the policies of the Act.Since I have found that the Respondent discriminatorilyterminated Paul Landrum and Ray Waldron, I shallrecommendthat theRespondentoffereach of themimmediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to hisseniority or other rights and privileges,and make themwhole for anyloss of earningstheymay have sufferedfrom the date of the discriminatory termination to thedate of the Respondent's offer of reinstatement. Thebackpay shall be computed in accordance with theformula approved in F.W.Woolworth Company,90NLRB 289, with interest at the rate of 6 percent perannum,as provided inIsis Plumbing&Heating Co.,138NLRB 716. I shall also recommend that the Respondentpreserve and upon request,make available to the Board,payroll and other records to facilitate the computation ofbackpay due.As the unfair labor practices committed by theRespondent are of a character striking at the root ofemployee rights safeguardedby the Act,Ishallrecommend that the Respondent cease and desist frominfringing in any manner upon the rights guaranteed inSection7 of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following: THE UNION QUARRIES COMPANY467CONCLUSIONS OF LAW1.The Union Quarries Company is an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.InternationalUnion of District 50, United MineWorkers of America, is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent violated Section 8(a)(3) and (1) oftheAct by terminating Paul Landrum on November 23,1968, and byterminatingRay Waldron on November 30,1968.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce,within themeaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in the case,itisrecommended that the Respondent, The UnionQuarriesCompany, Van Wert, Ohio, anditsagents,officers, successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in or activities on behalfof InternationalUnion of District 50, UnitedMineWorkers of America, or any other labor organization, bydiscriminatorilydischargingany of its employees orotherwise discriminating in regard to their hire or tenureof employment or any term or condition of employment.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right toself-organization, to form labororganizations,to join orassist the above-mentioned Union or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing,and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)OffertoPaulLandrum and Ray Waldronimmediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makethem whole in the manner set forth above in the sectionentitled "The Remedy" for any loss of earnings sufferedby reason of the discrimination against them.(b)Notify the said Paul Landrum and Ray Waldron ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary and pertinent to compute the amount ofbackpay due.(d)Post at its place of business in Van Wert, Ohio,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms to be provided by the RegionalDirector for Region 8, after being duly signed by anauthorized representative of the Respondent, shall bepostedimmediatelyupon receipt thereof, and bemaintainedfor60consecutivedays thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 8, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.'In the event that this RecommendedOrderis adoptedby theBoard, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order."In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify theRegional Director forRegion 8,inwriting,within 10 days from the date of this Order, whatsteps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuanttotheRecommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:This notice is posted pursuant to a RecommendedOrder of the Trial Examiner,issuedafter a trial in whichboth sides had the opportunity to present evidence. TheTrial Examiner found that we violated the National LaborRelationsAct and has ordered us to inform our employeesof their rights.The Act gives all employees these rights:To organize themselves.To form, join, or help unions.To bargain as a group through a representative oftheir own choosing.To act together for collective bargaining or othermutualaid or protection.To refuse to do any and all of these things.We assure all of our employees that:WE WILL NOT do anything that interferes with theserights.WE WILL NOT discharge employees because theyselectedtheUnion as their collective-bargainingrepresentative or acted on its behalf.WE WILL NOT in any other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights under the Act.WE WILL make whole Paul Landrum and RayWaldron for any loss ofearningstheymay havesuffered by reason of their discriminatory discharge.WE WILL offer Paul Landrum and Ray Waldronimmediateand full reinstatement to their former orsubstantially equivalent positions, without prejudice totheir seniority and other rights and privileges.WE WILL notify Paul Landrum and Ray Waldron ifpresentlyserving intheArmed Forces of the UnitedStatesof their right to full reinstatement uponapplication in accordance with the Selective Service Act 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Universal Military Training and ServiceAct, asThisnotice must remain postedfor 60 consecutive daysamended,after dischargefrom the ArmedForces.from the date of posting and must not be altered, defaced,or coveredby any othermaterial.THEUNIONQUARRIESIf employees have any question concerning this noticeCOMPANYorcompliance with its provisions they may communicate(Employer)directlywith the Board'sRegionalOffice, 1695 FederalDatedByOfficeBuilding 1240 EastNinth Street, Cleveland, Ohio(Representative)(Title)44199,Telephone522-3715.